                                                             JS-6
 1

 2
                                                             3/27/2020
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   JULIE VAN WERT, an individual,        CASE NO.: 2:19-CV-09333 JAK (AFMx)
12               Plaintiff,                ORDER RE JOINT STIPULATION
                                           REGARDING VALUE OF
13   v.                                    PLAINTIFF’S CASE IS LESS THAN
                                           $75,000.00; ORDER TO REMAND
14   TARGET CORPORATION, a                 (DKT. 12)
     Minnesota corporation, and Does 1
15   through 50, inclusive,
16               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                           1
 1         Based upon a review of the Joint Stipulation Regarding Value of Plaintiff’s
 2   Case Is Less than $75,000.00 (“Stipulation” (Dkt. 12)), a determination has been made
 3   that there is no subject-matter jurisdiction over this action. Therefore, this action is
 4   REMANDED to the Superior Court of California, County of Los Angeles, Spring
 5   Street Courthouse, as Case No. 19STCV20982.
 6
     IT IS SO ORDERED.
 7

 8   Dated: March 27, 2020             _________________________________
                                            John A. Kronstadt
 9
                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
